OPINION
PER CURIAM.
The trial court convicted appellant of driving while intoxicated and assessed her punishment at confinement for one hundred eighty days, probated, and a fine of $250. The Court of Appeals affirmed the conviction, finding that appellant’s war-rantless arrest was authorized under Article 14.03(a)(1), V.A.C.C.P., in that under the circumstances appellant’s garage constituted a “suspicious place,” and leaving the scene of an automobile collision without giving information constituted a “breach of the peace.” Crowley v. State, 1992 WL 27307 (Tex.App.—Houston [1st], No. 01-90-0362-CR, delivered February 20, 1992).
Appellant raises one ground for review. After careful review we refuse appellant’s petition for review. However, as is true in every case in which discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse appellant’s petition for discretionary review.